TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 16, 2022



                                      NO. 03-21-00532-CR


                               Daniel Gonzales-Ortiz, Appellant

                                                v.

                                  The State of Texas, Appellee




   APPEAL FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal.    However, there was error in the judgment and sentence that

requires correction. Therefore, the Court modifies the trial court’s judgment and sentence in

cause number 18-1373-K277 to remove the unauthorized costs that were assessed by the trial

court, for total court costs of $658.00. The judgment, as modified, is affirmed. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 16, 2022



                                      NO. 03-21-00533-CR


                               Daniel Gonzales-Ortiz, Appellant

                                                v.

                                  The State of Texas, Appellee




   APPEAL FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal.    However, there was error in the judgment and sentence that

requires correction. Therefore, the Court modifies the trial court’s judgment and sentence in

cause number 18-1374-K277 to remove the unauthorized costs that were assessed by the trial

court, for total court costs of $0.00. The judgment, as modified, is affirmed. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.